Paragraph 14 of Section 1 of Chapter 16087 provides that: "Narcotic drugs means coca beans, opium, cannabis, and every substance neither chemically nor physically distinguishable from them," and Section 2 makes it unlawful to sell any "narcotic drug" except as expressly authorized in the Act. The word "Cannabis" as used in the Act is defined in paragraph 13 of Section 1. And Section 19 providing that information or indictments for the enforcement of the Act need not negative any exception contained in the Act, the burden of proving that he falls within any such exception being upon the defendant. I think therefore the information was sufficient.